443 F.2d 1182
James L. HUDSON, a minor by his mother and next friend, Mrs. Versie James, Plaintiff-Appellant,v.Gary BROOKS, a minor, et al., Defendants-Appellees.
No. 26953.
United States Court of Appeals, Fifth Circuit.
June 30, 1971.

Appeal from the United States District Court for the Northern District of Mississippi at Oxford; William C. Keady, Judge.
Reuben V. Anderson, Jackson, Miss., Jack Greenberg, Melvyn Zarr, New York City, Marian E. Wright, Paul Brest, Jackson, Miss., for appellant.
T. H. Freeland, III, Oxford, Miss., for appellees.
Before TUTTLE and GEWIN, Circuit Judges, and COMISKEY, District Judge.
PER CURIAM:


1
In view of Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed. 2d 338 (1971), the judgment of the District Court is reversed and the case is remanded.